DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick et al. (US 8651370) in view of Guinard et al. (US 20200193252).
Re claim 1, Mudrick et al. teaches personalized souvenirs including keyrings, jewelry, wherein necklaces, lockets, bracelets, earrings, rings, keychains are obvious expedients as types of jewelry and souvenirs.
Mudrick et al. teaches a unique scanning internet code linking to a website/webpage with photo/video/audio (col 6, lines 1+ teaches linking videos and other memories to the code).
Mudrick et al. teaches the code is applied/ affixed/ molded/ embossed on a surface of the device (col 9, lines 17+).
Mudrick et al. the code is converted into a geometric pattern (QR code).  This code is interpreted as having locator boxes in corners that are interpreted as one or more vertical bars (sides).
Nonetheless, Guinard et al. teaches use can have 1d or 2d barcodes for encoding URLs (paragraph [0049]+), which is interpreted to read on the limitations that the code is converted into one or more vertical bars.
Prior to the effective filing date it would have bene obvious to combine the teachings to use 1d barcodes which are simpler and easier to read/ produce.
Re claim 2, the pattern of the optical codes discussed above can be interpreted as linearly oriented.  
Re claim 3, the pattern as a barcode is interpreted a binary code generated from the digital memory, as the URL is generated from the memory for the purpose of linking to the memory.  Black/ white is seen as binary, for example.
Re claim 4, Mudrick et al. teaches such limitations (col 4, lines 46+).
Re claim 10, the limtaitosn have been discussed above, wherein a video/ image/ memory is stored in memory because it is accessed via the URL/ internet/ website that retrieves it when the code (website/ URL) is encoded into a pattern and applied to the memory device as described above.
Re claim 11, as the URL encoded code accesses a website/ internet, internet connectivity is obvious as the mobile device accesses the internet.
Re claim 12, selecting a pattern is implicit to the applying and reading steps.  
Re claim 13, FIG. 2 shows a server application/ server that is remote and used to return the multimedia, wherein a database is an obvious expedient for storage and accessing memory on a network.  
Re claim 14-16, the limitations have been discussed above.  
Re claims 17-20, the limitations have been discussed above, wherein though silent to an “app”, the use of software and applications are known in the art, wherein it would have been obvious to have  an application load/ provide the memory and generate the URL that is encoded (converted) into the code, in order to provide a means to link the code and personalized data.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick et al./ Guinard et al., as discussed above, in view of Hoson et al. (US 20040035936).
The teachings of Mudrick et al./ Guinard have been discussed above but are silent to different heights.
Re claim 5, Hoson et al. teaches such limitations (abstract+) wherein it would have been obvious to combine the teachings to achieve different height elements of the barcode for difficulty in copying.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick et al./ Guinard et al., as discussed above, in view of DeLuca et al. (US 10460371).
The teachings of Mudrick et al./ Guinard et al. have been discussed above but are silent to multiple codes. 
Re claim 6, DeLuca et al. teaches a memento that can have multiple codes for redundant or additional codes with additional data.
Prior to the effective filing date it would have been obvious to combine the teachings for additional data associations.
Re claim 7, as discussed above re claim 2, a barcode can be interpreted as linearly oriented.
Re claim 8, as the  second code is for additional data it would have been obvious to be generated from that second (additional) data/ memory as it links to it.
Re claim 9, the second pattern is interpreted as selected by a user similar to how a first pattern is selected by a user, as in the user controls the creation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2876